In a proceeding pursuant to article 78 of the Civil Practice Act and section 610 of the Correction Law, to direct the Commissioner of Correction of the State of New York to permit the petitioners, while imprisoned, to hold religious services, the Commissioner appeals from an order of the Supreme Court, Dutchess County, dated December 27, 1961 and entered January 5, 1962, which inter ulla directed him to assign a place in the prison where petitioners may worship together at least once a week. Order reversed on the law, without costs, and petition dismissed. No questions of fact were considered. There is no doubt that every prisoner is entitled to the opportunity to engage in religious worship, subject to such reasonable rules and regulations as may be necessary for the proper discipline and management of the prison (Matter of Brown v. McGinnis, 10 N Y 2d 531). The petition here, however, fails to show that petitioners were denied such right; it does not contain any allegations showing that petitioners were members of a religious sect or denomination devoted primarily to worship of a Supreme Being; it does not show that petitioners were in fact seeking to engage in religious worship. Under the circumstances, there is no basis for the direction to respondent that he assign to petitioners a place where they may worship together at least once a week; nor is there any basis for granting any other relief with respect to religious worship. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.